                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             SAMUEL KWUSHUE,                          :
                 Movant,                              :
                                                      :          CRIMINAL ACTION NO.
                   v.                                 :             1:15-CR-0398-SCJ
                                                      :
             UNITED STATES OF AMERICA,                :
                 Respondent.                          :

                                                   ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 141]. Movant has filed his objections

             in response to the R&R. [Doc. 143].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard. “Parties

             filing objections to a magistrate’s report and recommendation must specifically

             identify those findings objected to. Frivolous, conclusive or general objections need

             not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th

             Cir. 1988).

AO 72A
(Rev.8/82)
                   On February 29, 2016, Movant pled guilty to eight counts of wire fraud in

             violation of 18 U.S.C. § 1343 in connection with his operation of a scheme in which

             he made discounted cash payments to Supplemental Nutrition Assistance Program

             recipients in exchange for their food stamps. [Doc. 25]. On August 19, 2016, this

             Court imposed a fifty-one month term of incarceration and set restitution at

             $5,249,958.57. [Doc. 40]. Movant appealed, and the Eleventh Circuit affirmed.

             United States v. Kwushue, 735 F. App’x 693, 694 (11th Cir. 2018). On November 5,

             2018, the United States Supreme Court denied certiorari. Kwushue v. United States,

             139 S. Ct. 473 (2018). Movant then filed the instant § 2255 motion raising eight

             grounds for relief.

                   In the R&R, the Magistrate Judge recommends denying the § 2255 motion. The

             Magistrate Judge concluded that the claims raised in Movant’s Grounds 1-7 were

             either (1) decided adversely to him by the Eleventh Circuit, Stoufflet v. United States,

             757 F.3d 1236, 1239 (11th Cir. 2014) (matters decided adversely to movant on direct

             appeal cannot be relitigated under § 2255); (2) procedurally defaulted and Movant

             failed to demonstrate cause and prejudice to overcome the procedural bar; (3) not

             supported by the record; or (4) not cognizable under § 2255.

                   In his Ground 8, Movant raised eight claims of ineffective assistance of counsel.

             Analyzing those claims under the proper standard announced in Strickland v.


                                                        2

AO 72A
(Rev.8/82)
             Washington, 466 U.S. 668, 687 (1984), the Magistrate Judge concluded that Movant

             had failed to demonstrate that his counsel was ineffective. Certain of Movant’s

             ineffective assistance claims were directly contradicted by the record while others were

             foreclosed by the Eleventh Circuit’s opinion affirming his conviction and sentence.

             With regard to the remainder of those claims, the Magistrate Judge concluded that

             Movant had failed to demonstrate that his counsel had been deficient and/or that he had

             established prejudice under Strickland.

                   In his objections, Movant mostly reargues his claims without pointing out how

             the Magistrate Judge supposedly erred. Where he does claim error on the part of the

             Magistrate Judge, his arguments are either entirely conclusory or otherwise unavailing.

             Having performed a de novo review if the record in light of Movant’s objections, this

             Court now holds that the Magistrate Judge’s findings and conclusions are correct.

             Accordingly, the R&R, [Doc. 141], is hereby ADOPTED as the order of this Court,

             and the pending § 2255 motion, [Doc. 106], is DENIED. The Clerk is DIRECTED

             to close Civil Case Number 1:18-CV-5591-SCJ.

                   This Court further agrees with the Magistrate Judge that (1) “the motion and the

             files and records of the case conclusively show that the prisoner is entitled to no

             relief,” 28 U.S.C. § 2255(b), and no hearing is required, and (2) Movant has failed to

             make a substantial showing of the denial of a constitutional right, and a Certificate of


                                                        3

AO 72A
(Rev.8/82)
             Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2). Movant’s motions for

             a Certificate of Appealability, [Docs. 144, 145], are likewise DENIED.

                   In response to Movant’s motions to quash the writ of continuing garnishment,

             [Docs. 89, 109], this Court points out that, in affirming Movant’s conviction and

             sentence, the Eleventh Circuit concluded that this Court did not err in determining the

             restitution amount of $5,249,958.57. Moreover, the record flatly contradicts Movant’s

             contention that the Government and this Court violated the statutory notice

             requirements in connection with the writ of continuing garnishment. Finally, the

             Government has now filed amended packages for writs of continuing garnishment,

             [Docs. 123, 125], which set forth the correct restitution and special assessment

             amounts. Accordingly, the motions, [Doc. 89, 109], are DENIED.

                   As this Court has denied Movant’s § 2255 motion, his motion to withhold the

             final disposition order with respect to the writ of continuing garnishment pending the

             outcome of the § 2255 motion, [Doc. 128], is DENIED as moot.

                   IT IS SO ORDERED, this 27th day of June, 2019.



                                                    s/Steve C. Jones
                                                    STEVE C. JONES
                                                    UNITED STATES DISTRICT JUDGE




                                                       4

AO 72A
(Rev.8/82)
